

117 S549 ES: To provide for the conveyance of certain property to the Tanana Tribal Council located in Tanana, Alaska, and for other purposes.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



117th CONGRESS1st SessionS. 549IN THE SENATE OF THE UNITED STATESAN ACTTo provide for the conveyance of certain property to the Tanana Tribal Council located in Tanana, Alaska, and for other purposes.1.Conveyance of property to the Tanana Tribal Council(a)Conveyance of property(1)In generalAs soon as practicable, but not later than 180 days, after the date of enactment of this Act, the Secretary of Health and Human Services (referred to in this Act as the Secretary) shall convey to the Tanana Tribal Council located in Tanana, Alaska (referred to in this section as the Council), all right, title, and interest of the United States in and to the property described in subsection (b) for use in connection with health and social services programs.(2)ConditionsThe conveyance of the property under paragraph (1)—(A)shall be made by warranty deed; and(B)shall not—(i)require any consideration from the Council for the property;(ii)impose any obligation, term, or condition on the Council; or(iii)allow for any reversionary interest of the United States in the property.(3)Effect on any quitclaim deedThe conveyance by the Secretary of title by warranty deed under paragraph (1) shall, on the effective date of the conveyance, supersede and render of no future effect any quitclaim deed to the property described in subsection (b) executed by the Secretary and the Council. (b)Property describedThe property, including all land, improvements, and appurtenances, described in this subsection is the property included in U.S. Survey No. 5958 in the village of Tanana, Alaska, within surveyed lot 12, T. 4 N., R. 22 W., Fairbanks Meridian, Alaska, containing 11.25 acres.(c)Environmental liability(1)Liability(A)In generalNotwithstanding any other provision of law, the Council shall not be liable for any soil, surface water, groundwater, or other contamination resulting from the disposal, release, or presence of any environmental contamination on any portion of the property described in subsection (b) on or before the date on which the property is conveyed to the Council.(B)Environmental contaminationAn environmental contamination described in subparagraph (A) includes any oil or petroleum products, hazardous substances, hazardous materials, hazardous waste, pollutants, toxic substances, solid waste, or any other environmental contamination or hazard as defined in any Federal or State of Alaska law.(2)EasementThe Secretary shall be accorded any easement or access to the property conveyed under this section as may be reasonably necessary to satisfy any retained obligation or liability of the Secretary.(3)Notice of hazardous substance activity and warrantyIn carrying out this section, the Secretary shall comply with subparagraphs (A) and (B) of section 120(h)(3) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9620(h)(3)).Passed the Senate May 26, 2021.Secretary